DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The petition to accept color drawings in this application was approved on 21 October 2019. The objection to the drawings is withdrawn.
Terminal Disclaimer
The terminal disclaimer filed on 8 December 2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent number US 10,365,210 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Response to Amendment
The amendment filed on 8 December 2020 has been accepted and entered.
Response to Arguments
Applicant’s arguments, see remarks filed 8 December 2020, with respect to the rejection of claims 1-9 and 11-17 have been fully considered and are persuasive, in view of the presently amended claims.  The rejection of claims 1-9 and 11-13 has been withdrawn (claims 14-18 have been canceled).
Allowable Subject Matter
Claims 1-13 are allowed.
The following is an examiner’s statement of reasons for allowance:
With respect to independent claim 1, the prior art of record does not disclose or reasonably suggest: “A method of detecting a foreign fluid on a surface, the method comprising: recording raw image data of the surface using a polarimeter to obtain polarized images, where the recording raw image data using a polarimeter is not dependent on an external light source, including sunlight, and is not dependent on the brightness of available light; computing IR and polarization data products from the polarized images; converting the IR and polarization data products to a multi-dimensional data set to form multi-dimensional imagery; and detecting foreign fluid on the surface from the enhanced contrast images.’’
The previously cited references to Stair et al. (US 2001/0048078 A) and Andrews et al. (US 2009/0039255) do not discloses the claim limitation wherein “where the recording raw image data using a polarimeter is not dependent on an external light source, including sunlight, and is not dependent on the brightness of available light”, nor do they disclose “converting the IR and polarization data products to a multi-dimensional data set to form multi-dimensional imagery.”
Claims 2-13 are allowable for reasons of dependency
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R GAWORECKI whose telephone number is (571)272-8540.  The examiner can normally be reached on Monday-Friday 8 AM-6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID MAKIYA can be reached on 571-272-2273.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARK R GAWORECKI/         Primary Examiner, Art Unit 2884                                                                                                                                                                                               	25 January 2021